Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/955,656 and 16/471,313 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendments filed on 02/28/2022 and 4/01/2022 have been entered. The applicant has amended the claims. With regards to the 112 rejection, the prior rejection has been fixed by amendment and is withdrawn. Grounds for allowance are presented below. 

Election/Restrictions
Claims 1 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-7, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 03/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claim 1, 4 and 6 are to be amended. Claims 4-7 are to be rejoined. Claims 2 and 7 are to be canceled. Claims 1 and 3-6 remain for examination, wherein claim 1 is the independent claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, suggested in an interview on April 13, 2022 with Attorney Daniel Bucca, was given on 04/15/2022. 

Please cancel claim 7; and amend claims 1, 4, and 6 to read as follows: 
 
Claim 1 (amended) A steel comprising:
by weight %, 0.10 to 0.32% of carbon (C), 0.1 to 0.7% of silicon (Si), 0.6 to 1.6% of manganese (Mn), 0.05% or less, excluding 0%, of phosphorus (P), 0.02% or less, excluding 0%, of sulfur (S), 0.07% or less, excluding 0%, of aluminum (Al), 0.1 to 1.5% of chromium (Cr), 0.01 to 2.0% of nickel (Ni), 0.01 to 0.8% of molybdenum (Mo), 50 ppm or less, excluding 0, of boron (B), 0.01 to 0.04% of cobalt (Co), 0.05% or less, excluding 0%, of tin (Sn), 0.05% or less, excluding 0%, of tungsten (W), andoptionally 0.05% or less, excluding 0%, of arsenic (As),
the wear-resistant steel further comprising two or more of 0.5% or less, excluding 0%, of copper (Cu), 0.02% or less, excluding 0%, of titanium (Ti), 0.05% or less, excluding 0%, of niobium (Nb), 0.05% or less, excluding 0%, of vanadium (V), and 2 to 100 ppm of calcium (Ca), and comprising a remainder of iron (Fe) and other unavoidable impurities, and satisfying Relational expression 1: t (V_M97) < 0.55HI,
where t (V_M97) is a thickness, mm, of the steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction, and HI is a hardenability index determined by an alloying element and is represented by a component relationship: HI = 0.54 [C] x (0.73 [Si] + 1 ) x (4.12 [ Mn] + 1) x ( 0.36 [Cu] + 1 ) x (0.41 [Ni] + 1) x (2.15[Cr] + 1) x (3.04 [Mo] + 1) x (1.75 [V] + 1) x (0.12 [Co] + 1) x 33, in which each element refers to a weight content, wherein the center region of the steel in a thickness direction is a region of 1/2t or 1/4t, where t is the thickness, mm, of steel,
wherein a microstructure includes martensite having an area fraction of 97% or more and bainite of 3% or less,
wherein the steel has a thickness of 40mm to 130mm.
Claim 4 (amend) A method of manufacturing a steel according to claim 1 comprising: preparing a steel slab including, by weight%, 0.10 to 0.32% of carbon (C), 0.1 to 0.7% of silicon (Si), 0.6 to 1.6% of manganese (Mn), 0.05% or less, excluding 0%, of phosphorus (P), 0.02% or less, excluding 0%, of sulfur (S), 0.07% or less, excluding 0%, of aluminum (Al), 0.1 to 1.5% of chromium (Cr), 0.01 to 2.0% of nickel (Ni), 0.01 to 0.8 of molybdenum (Mo), 50 ppm or less, excluding 0, of boron (B), , the steel slab further comprising two or more of 0.5% or less, excluding 0%, of copper (Cu), 0.02% or less, excluding 0%, of titanium (Ti ), 0.05 % or less, excluding 0%, of niobium (Nb), 0.05% or less, excluding 0%, of vanadium (V), and 2 to 100 ppm of calcium (Ca), and comprising a remainder of iron (Fe) and other unavoidable impurities;

heating the steel slab at a temperature ranging from 1050 to 1250 °C;
rough-rolling the steel slab
manufacturing a hot-rolled steel plate by finish-rolling the steel slab in a temperature range of 750 - 1050 °C after the rough rolling;
air-cooling the hot-rolled steel plate to room temperature, and then, performing a reheating heat treatment on the hot-rolled steel plate at a temperature ranging from 850 to 950 °C in a furnace [[time]] for a duration of 20 minutes or longer; and 
quenching the hot-rolled steel plate to 200 °C or lower at a cooling rate of 2 °C/s or more after the reheating heat treatment.
Claim 6 (amend) The method of manufacturing a steel of claim 4, wherein the steel slab further comprises 
Claim 7 (cancel) 

REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1, and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Murota et al. (JP-2007092155-A, see machine translation unless otherwise noted, hereinafter Murota).

Regarding claim 1, Murota teaches steel sheets which have high hardness in the surface layer part, and has excellent wear resistance (abstract).  Murota further teaches a broad range steel composition ([0017], [0031]-[0033], [0037]) with overlapping ranges of P, S, Al, Mo, Co, Cu, Ti, and V; encompassing ranges of Si and Mn; and ranges of C, Cr, Ni, B, Nb, and Ca within the claimed compositional ranges. 
Murota further teaches a microstructure of martensite of 90% or more ([0016]) which overlaps the claimed range. 
With regards to the limitation “wherein the steel has a thickness of 40 mm to 130mm”, Murota teaches a steel sheet having a thickness of 5 to 100 mm ([0008]) which overlaps the claimed limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
In the table below summarizes the composition and microstructural limitations of the instant claim and the broad range of Murota.

Instant Claim 1
Murota Broad Range
Composition (wt.%):
C
0.10 to 0.32  
0.10 to 0.30
Si
0.1 to 0.7
0.05 to 1.0
Mn
0.6 to 1.6
0.1 to 2.0
P
0.05 or less, excluding 0
0.020 or less
S
0.02 or less, excluding 0
0.005 or less
Al
0.07 or less, excluding 0
0.035 to 0.1
Cr
0.1 to 1.5
0.1 to 1
Ni
0. 01 to 2. 0
0.1 to 2
Mo
0. 01 to 0. 8
0.10 < 2Mo + W < 1.40
B
50 ppm or less, excluding 0 (0.005 or less)
0.0003 to 0.0020
Co
0.01 to 0.04
0.01 or less
Two or more of:


Cu
0.5 or less, excluding 0
0.1 to 1
Ti
0.02 or less, excluding 0
0.005 to 0.1
Nb
0.05 or less, excluding 0
0.005 to 0.05
V
0.05 or less, excluding 0
 0.01 to 1
Ca
2 to 100 ppm (0.0002 to 0.1)
0.0002 to 0.0050
One or more of:


As
0.05 or less, excluding 0
---
Sn
0.05 or less, excluding 0
0.01 or less
W
0.05 or less, excluding 0
0.10 to 1.40
Fe and other unavoidable impurities
Balance
Balance



Microstructure (vol. %):
Martensite 
97 or more
90 or more
Bainite
3 or less
---


The limitation “and satisfying Relational expression 1: t(v_M97), < 0.55H1, where t(v_M97) is a thickness, mm, of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction, and HI is a hardenability index determined by an alloying element and is represented by a component relationship: HI = 0.54[C] x (0.73[Si]+1) x (4.12[Mn]±1) x (0.36[Cu]±1) x (0.41[Ni]+1) x (2.15 [Cr]+1) x (3.04 [Mo]±1) x (1.75 [V]±1) x (0.12 [Co]+1) x 33, in which each element refers to a weight content, wherein the center region of the steel thickness direction is a region of 1/2t or 1/4t, where t is the thickness, mm, of steel” is treated as a naturally flowed property. 
However, the range of W which is now positively required by the instant claims is outside the range of Murota. Murota W range of 0.10 to 1.40 wt.% is outside the range of the instant claimed range of W of 0.05 or less, excluding 0 wt.%. Taken as a whole, the evidence for non-obviousness out weights that of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734